Citation Nr: 1003854	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-22 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant, R.B. and  E.O.



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to August 
1945.  He received the Purple Heart Medal and Combat Infantry 
Badge.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO granted 
the appellant's petition to reopen her previously denied 
claim for service connection for the cause of the Veteran's 
death and denied the underlying claim.

The appellant testified before the undersigned at a February 
2009 videoconference hearing at the RO.  A transcript of the 
hearing has been associated with the Veteran's claims folder.

In April 2009, the Board granted the appellant's petition to 
reopen her previously denied claim for service connection for 
the cause of the Veteran's death and remanded the claim for 
further development.

In April 2009, the Board granted the appellant's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died in May 1994; the cause of death was a 
small bowel obstruction.

2.  At the time of the Veteran's death, service connection 
was in effect for the following disabilities: residuals of a 
gunshot wound to the abdomen, rated 50 percent disabling, 
effective August 31, 1945; and a disfiguring scar of the 
face, rated 10 percent disabling, effective March 13, 1947.

3.  The service connected residuals of a wound to the abdomen 
are etiologically related to the fatal small bowel 
obstruction. 


CONCLUSION OF LAW

The cause of the Veteran's death is service connected.  38 
U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for 
the cause of the Veteran's death, the claim is substantiated, 
and there are no further VCAA duties.  Wensch v. Principi, 15 
Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not 
be substantiated through such notice and assistance).

Analysis

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity 
Compensation (DIC) is paid to a surviving spouse of a 
qualifying Veteran who died from a service connected 
disability.  See Darby v. Brown, 10 Vet. App. 243, 245 
(1997).

The death of a Veteran will be considered as having been due 
to a service connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the 
death of the Veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310.

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first requirement 
for service connection, evidence of a current disability, 
will always have been met (the current disability being the 
condition that caused the Veteran to die).  Carbino v. Gober, 
10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 
168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in May 1994.  His death certificate listed 
the primary cause of death as respiratory arrest and there 
were no other conditions listed as contributing to his death.  
However, the evidence overwhelmingly indicates that his cause 
of death was a small bowel obstruction.  

The VA physician who completed the death certificate noted in 
a June 1994 VA discharge summary that he began working at the 
hospital where the Veteran was being treated at least two 
months after the Veteran had been admitted and that the 
Veteran's chart was incomplete (there was no history and 
physical).  He stated that he was, therefore, unable to 
dictate a complete discharge summary and would do his "best 
job." 

Furthermore, the opinions of several private physicians and a 
VA physician who provided March 2005 and July 2009 opinions 
all indicate that the Veteran died from a small bowel 
obstruction and that respiratory arrest was not a proper 
cause of death.  In a July 2004 letter, for example, Dr. 
Husband stated that a review of the Veteran's medical records 
revealed that he developed an intermittent small bowel 
obstruction and that he subsequently died from complications 
associated with the bowel obstruction.

The Veteran's service treatment records indicate that in 
April 1945 he sustained a shrapnel wound to the abdomen due 
to an explosion while clearing a mine field in Germany.  He 
was treated for a lacerated jejunum and descending colon.  
The appellant contends that the residuals of the Veteran's in 
service abdominal injury, for which he was service connected, 
caused his small bowel obstruction and therefore contributed 
to his death.  

As for whether a relationship existed between the Veteran's 
small bowel obstruction and his service connected abdominal 
injury, there are conflicting medical opinions.  The Board, 
therefore, must weigh the credibility and probative value of 
these opinions, and in so doing, may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for the evidence it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 29-40 (1994).

Dr. Smith provided opinions in letters dated January, May, 
and August 2004 and April 2009.  In the January 2004 letter, 
he opined that many of the Veteran's problems throughout the 
years and up to his death were related to the shrapnel wounds 
he received during combat operations.  This opinion was based 
on a review of the Veteran's medical records, a diary kept by 
his wife relating to his VA hospitalization from March 1993 
until his death, and statements made by his sister regarding 
the events following his return from combat operations in 
World War II.

In his May and August 2004 letters, Dr. Smith stated that the 
Veteran's health problems from 1945 until his death were 
related to his shrapnel wounds.  He explained that a February 
1994 radiological report revealed that the Veteran still had 
shrapnel fragments in his abdomen and that his hernias, 
adhesions, thickened walls, and other observed conditions 
could all qualify as symptomatic of belly wounds which still 
contain fragments.  The reasoning was the same as that 
provided in the January 2004 letter.

In his April 2009 letter, Dr. Smith opined that the abdominal 
shrapnel wounds and the resulting adhesions contributed to 
the small bowel obstruction, resulting in the Veteran's 
death.  This opinion was based on Dr. Smith's experience as a 
veteran of World War II and an Army medic and the fact that 
shrapnel wounds of the abdomen could have long lasting 
results.

Dr. Husband provided opinions in July 2004 and May 2009 
letters.  In the July 2004 letter, he opined that the 
Veteran's small bowel obstruction was the result of previous 
intra-abdominal injuries as well as recurrent renal cell 
carcinoma.  This opinion was based on a review of the 
Veteran's medical records (including intra-operative reports 
and x-ray reports) which revealed the presence of shrapnel 
and multiple abdominal adhesions resulting from previous 
intra-abdominal injuries from the shrapnel.  The abdominal 
adhesions were also the result of other medical conditions, 
including recurrent renal cell carcinoma which had 
metastasized to the abdomen and chest area.  Therefore, Dr. 
Husband concluded that the Veteran's medical records 
indicated a clear relationship between his death and his war 
related wounds.

In his May 2009 letter, Dr. Husband opined that the small 
bowel adhesions resulting from the Veteran's shrapnel wounds 
to the abdomen contributed to and hastened his death.  He 
reasoned that intra-operative reports indicated the presence 
of multiple abdominal adhesions which were a direct result of 
the Veteran's previous intra-abdominal injuries from the 
shrapnel.  The adhesions caused a small bowel obstruction 
which ultimately resulted in his death.

In March 2005, the Veteran's claims file was sent to a VA 
physician for an opinion as to whether the service connected 
residuals of an abdominal wound had caused or contributed to 
the Veteran's cause of death.  

In a March 2005 report, the VA physician opined that the 
small bowel obstruction was caused by the Veteran's renal 
cell carcinoma and not the prior shrapnel wound to the 
abdomen with its subsequent adhesions.  This opinion was 
based upon an April 1994 operative report which revealed that 
the Veteran underwent abdominal surgery and that the renal 
cell carcinoma was found to be growing into the ligament of 
the Treitz and was completely obstructing the duodenum and 
the first centimeter of the jejunum.  The bowel distal to 
that was flat.  Therefore, by virtue of direct observation in 
the operating room, the operating surgeon could identify the 
cause of the intestinal obstruction as being renal cell 
carcinoma.

After reviewing additional medical records submitted by the 
appellant, the VA physician provided a second opinion in July 
2009.  He concluded that there were no statements in the 
newly considered medical records which suggested that the 
observation of the surgeon in the operating room during the 
April 1994 abdominal surgery was incorrect, insufficient, or 
inadequate as to the contribution of the Veteran's renal 
cancer to the small bowel obstruction.  

In an apparent reference to the opinions of Dr. Smith and Dr. 
Husband, the VA physician stated that he considered the 
physician's statements, but that the physicians were not 
present for any part of the Veteran's operation.  
Furthermore, the claims file contained written documentation 
from the Veteran's wife which outlined the efforts that were 
made to care for her husband's condition caused by the 
metastatic renal carcinoma.  There was no evidence at the 
time of the April 1994 surgery that the bowel obstruction was 
from the shell fragmentation wound of the abdomen.  Rather, 
there was definite evidence that it was caused by metastatic 
renal cancer.  Overall, the VA physician concluded that there 
was no evidence to suggest that his original March 2005 
opinion should be changed, and that all physician statements 
and other evidence that suggested an alternative cause of the 
bowel obstruction were mere speculation.

Dr. Smith's January, May, and August 2004 opinions make only 
a general reference to the Veteran's medical problems 
following his discharge from service and do not specifically 
refer to the small bowel obstruction that resulted in the 
Veteran's death.  Although his April 2009 opinion did refer 
to the small bowel obstruction and was based upon his 
experience and the fact that shrapnel wounds of the abdomen 
could have long lasting results, his explanation was general 
in nature and was not based upon specific evidence in the 
Veteran's case.  Therefore, Dr. Smith's opinions are of 
little probative weight.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim).

However, Dr. Husband and the VA physician directly addressed 
the Veteran's small bowel obstruction and provided more 
detailed explanations of the reasons for their opinions which 
considered and were consistent with the evidence of record.  
Therefore, these opinions are entitled to substantial 
probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).
At the very least, Dr. Husband's July 2004 and May 2009 
opinions and the March 2005 and July 2009 opinions of the VA 
physician are equally probative as to the cause of the 
Veteran's small bowel obstruction.  Therefore, the evidence 
is at least in relative equipoise as to whether the Veteran's 
service connected residuals of an abdominal wound caused or 
contributed to his cause of death.  Resolving all reasonable 
doubt in favor of the appellant, the Board concludes that the 
criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5107(b); 38 C.F.R. §§ 3.303, 3.312.

Even if the Veteran's cancerous tumor (metastatic renal 
cancer) was the cause of the small bowel obstruction, the 
appellant submitted several medical articles which state that 
it is possible for the presence of foreign material (such as 
shrapnel) to cause tumors in humans.  Generic medical 
literature, which does not apply medical principles regarding 
causation or etiology to the facts of an individual case, 
does not provide competent evidence to satisfy the nexus 
element for an award of service connection.  See Sacks v. 
West, 11 Vet. App. 314 (1998).  Although the general medical 
articles are not specific to this case and offer very little 
probative value, they do provide further support that a nexus 
exists between the Veteran's residuals of an abdominal wound 
and the small bowel obstruction.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


